Title: To George Washington from Edmund Pendleton, 13 March 1797
From: Pendleton, Edmund
To: Washington, George



Dear Sir
Caroline [County] March 13 1797

However as a citizen I may depricate the consequences of your retirement from the helm of our political barque in the present lowering season, yet as your friend I sincerely congratulate you on having eased your body and mind of that heavy and anxious weight, & returned to a tranquil private life with both in full vigor enabling you to enjoy the sweets of domestic ease and social converse, exempt from the apathy usually produced by old age and mental decay. Long, long may you continue to enjoy, without allay this state of domestic and social pleasure, & be always happy.
This being intended as my annual tribute to friendship, I have only to add that the prospect of our growing, or rather should-be growing, Crops of wheat is very unfavourable [.] I am with sentiments of the most perfect esteem and friendship, Dr Sir your affecte & most Obt Servant

Edmund Pendleton

